Citation Nr: 0101406	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-22 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bronchitis and if so, whether service 
connection is warranted.  

2.  Entitlement to service connection for pulmonary 
emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in August 1999 and March 2000.  

The Board notes that in March 2000 the RO denied service 
connection for pulmonary emphysema.  After the veteran a 
timely Notice of Disagreement with that determination, the RO 
furnished him with a Statement of the Case addressing that 
claim.  The Board construes the written argument submitted by 
the veteran's representative in August 2000 to be a timely 
substantive appeal.  That claim will be addressed in the 
Remand portion of this document.  


FINDINGS OF FACT

1.  In October 1988 the RO denied the veteran's claim of 
entitlement to service connection for bronchitis.  The 
veteran was notified of that decision in November 1988, but 
did not appeal it.  

2.  The evidence received since the RO's unappealed October 
1988 decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

Evidence received since the RO's October 1988 decision is new 
and material, and the veteran's claim for entitlement to 
service connection for bronchitis has been reopened.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2000).  

The evidence of record at the time of the October 1988 
decision may be briefly summarized.  Service medical records 
showed treatment in late September and early October 1943 for 
pneumonia.  A January 1988 statement from Dr. DP reported he 
was treating the veteran for chronic bronchitis.  

Service connection for bronchitis was denied by the RO in 
October 1988, as the RO concluded the evidence did not show 
it was related to the veteran's episode of pneumonia in 
service, or that it was incurred in or aggravated by service.  
The veteran was notified of the October 1988 denial and of 
his appellate rights, and did not appeal that decision.  
Accordingly, the October 1988 decision is final.  38 U.S.C.A. 
§ 7105.  However, the appellant may reopen his claim by 
submitting new and material evidence.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence submitted subsequent to the October 1988 
decision includes a private medical statement from Dr. A. I. 
which is to the effect that the pneumonia in 1943 may have 
contributed to the veteran's development of chronic 
obstructive pulmonary disease.  Also received was a report of 
a January 2000 VA Compensation and Pension examination in 
which the examiner opined, in part:  

[T]he fact that [the veteran's] chest 
exam is abnormal in the same area where 
he was reported to have pneumonia in 1943 
suggests that he may have bronchiectasis 
or some other lung damage in that area, 
which would mean that his chronic sputum 
production is at least reasonably 
possibly related to his pneumonia at the 
time of military service.  

That medical opinion demonstrates that a current disability 
involving the lungs could be related to the veteran's episode 
of pneumonia in service, or that the current disability was 
incurred in or aggravated by service.  Accordingly, the Board 
finds that this evidence is new and material and the claim 
has been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bronchitis is reopened.  


REMAND

The Board notes that during the VA Compensation and Pension 
examination conducted in January 2000, the examiner reported 
that pulmonary function testing and a new chest x-ray were to 
be obtained.  The record reflects that a pulmonary function 
test was conducted later that month, and in March 2000 new 
chest x-rays were obtained.  It does not appear, however, 
that this medical evidence was then returned to the examiner 
who conducted the January 2000 examination for his review and 
analysis.  As a result, additional action is required in that 
regard.  

With regard to the claims of entitlement to service 
connection for bronchitis and pulmonary emphysema, the Board 
notes that on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Accordingly, the case is REMANDED for the following action:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining 
treatment for any pulmonary disability 
since service which have not already been 
associated with the claims file

2.  The RO should request all treatment 
records relative to this veteran from the 
VA medical facility in Dearborn, 
Michigan, where the veteran reported he 
was treated in the "1980's and 1990's."  

2.  The claims folder and a copy of this 
Remand should be returned to the 
individual who conducted the VA 
Compensation and Pension examination in 
January 2000, if at all possible, for 
review (if the examiner is unavailable, 
the case should be referred to another VA 
pulmonary specialist).  The examiner 
should review the materials in the claims 
folder, including but not limited the 
January 2000 pulmonary function test and 
March 2000 chest x-rays, as well as the 
opinion dated in October 1999 from Dr. 
I., and provide an opinion addressing 
what pulmonary disability(ies) the 
veteran currently has, and whether it is 
as likely as not that any pulmonary 
disability diagnosed, to include 
emphysema, is related to service.  If 
not, the examiner should opine as to 
whether it is as likely as not that any 
pulmonary disability diagnosed in service 
was caused or is aggravated by the 
veteran's pneumonia or the residuals of 
pneumonia.  If the examiner desires 
another examination or other testing, it 
should be conducted.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to these claims of entitlement to 
service connection.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  Following the re-adjudication of the 
issue in appellate status, if the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



